Citation Nr: 0901671	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for rheumatoid arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran reportedly had active service from January 21, to 
April 29, 1966.  

By rating action in August 1966, the RO denied service 
connection for rheumatoid arthritis.  The veteran and his 
representative were notified of this decision and did not 
appeal.  Subsequent rating actions in May 1997 and December 
1998, denied the veteran's requests to reopen the claim of 
service connection for rheumatoid arthritis.  The veteran and 
his representative were notified of these decisions and did 
not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which found that new and material evidence had not been 
received to reopen the claim of service connection for 
rheumatoid arthritis.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for rheumatoid arthritis was last 
finally denied by an unappealed rating decision by the RO in 
December 1998.  

3.  The additional evidence received since the December 1998 
RO decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for rheumatoid arthritis and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  




CONCLUSIONS OF LAW

1.  The December 1998 RO decision which denied service 
connection for rheumatoid arthritis is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for rheumatoid 
arthritis.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran was notified of the basis for the prior denial of his 
claim and of the evidence necessary to reopen his claim.  He 
was also notified of what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the presumptive period subsequent to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

Additionally, at an informal conference in November 2005, the 
veteran was advised of what information constituted new and 
material evidence, why the evidence he submitted was not new 
and material, and was afforded an opportunity to submit 
additional evidence.  (See DRO Conference Report).  The claim 
was readjudicated and a statement of the case (SOC) was 
promulgated in January 2006.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that an SOC or a supplemental statement of the case 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  



Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2008).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt, 1 Vet. App. at 
292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for rheumatoid arthritis 
was last finally denied by the RO in December 1998.  There 
was no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the August 1966 rating 
decision included the veteran's service medical records which 
showed a history of rheumatic fever, painful and swollen 
joints, and arthritis/rheumatism at the time of service 
induction on January 21,1966.  The service medical records 
showed that the veteran was seen on February 4, 1966, for 
generalized lethargy and weakness in his knees, back, and 
hands.  He was placed on light duty and underwent additional 
work-up by internal medicine which showed no signs of 
effusion or definite evidence of arthritis.  Blood chemistry 
for latex fix and x-ray studies for rheumatoid arthritis were 
negative.  The veteran reported intermittent pain, 
particularly with exertion, and occasional stiffness in the 
morning.  A Physical Profile report in March 1966, indicated 
that the veteran was not medically qualified for service 
enlistment due to rheumatoid arthritis, and he was 
subsequently discharged from service in April 1966.  

By rating action in August 1966, the RO denied service 
connection for rheumatoid arthritis on the basis that there 
was no evidence of permanent aggravation of the pre-existing 
condition in service.  The veteran and his representative 
were notified of this decision and did not appeal.  

The evidence of record at the time of the April 1997 rating 
decision that denied the veteran's request to reopen his 
claim included VA reports for hospitalization in September 
1976, July and August 1979, and November and December 1987; 
VA examination reports dated in January 1977, May 1981, and 
January 1982; VA outpatient notes from 1987 to 1991, and 
private medical reports showing periodic treatment at a 
correctional facility in 1979 and 1980.  

The September 1976 VA hospital report showed that the veteran 
was treated for a ruptured Baker's cyst in the left knee.  
The report indicated that the veteran had a flare-up of 
arthritis during hospitalization, and that he had been on 
prednisone since 1973.  

The January 1977 VA examination report showed some limitation 
of motion and swelling in multiple joints, including the 
hands, wrists, elbows, knees, and back.  The diagnoses 
included multiple joint rheumatoid arthritis and residuals of 
arthritis in the left knee.  

The July/August 1979 VA hospital report indicated that this 
was the veteran's second admission for drug dependency 
treatment.  A rheumatology evaluation was essentially normal 
except for some swelling and tenderness in the third right 
finger and decreased motion in both elbows and knees.  All 
diagnostic studies, including CBC, urinalysis, RPR, HBSAG, 
SMA-12, and x-rays studies were within normal limits.  

The VA examination report in May 1981, indicated that all 
clinical and diagnostic studies were essentially unchanged 
since the prior examination in 1979.  

The medical records from the state correctional facility 
showed that the veteran was seen for left knee pain in 
September 1979, and on several occasions in 1980.  The 
veteran had two arthroscopies on the left knee, including a 
lateral meniscectomy in January 1980.  

The January 1982 VA examination report showed multiple joint 
pain and swelling with some decreased range of motion in the 
elbows and knees, and normal motion in the shoulders and 
ankles.  X-ray studies showed little change in the prominent 
erosive area of the humeral heads since the prior 
examination.  There was some erosive changes in both 
olecranons, no abnormalities in the ankles or feet, and 
additional degenerative changes, more than those of 
rheumatoid arthritis, in both knees.  There was also some 
soft tissue swelling and erosive changes in both wrists.  The 
diagnosis was rheumatoid arthritis.  

The November/December 1987 VA hospital report showed that the 
veteran was initially admitted in October 1987, with a six 
week history of diffuse joint tenderness in the shoulders, 
hands, and knees.  All diagnostic studies including ANA were 
essentially negative, and his rheumatoid factor was less than 
10.  Shortly after discharge, the veteran developed a fever 
and was readmitted for staph septic arthritis. The discharge 
diagnoses included probable staph aureus endocarditis, staph 
aureus septic arthritis, and history of intravenous drug and 
alcohol abuse.  

The VA treatment records from 1987 to 1991, showed that the 
veteran was seen for various maladies, including 
polysubstance abuse treatment.  X-ray studies of both wrists 
in February 1988, were consistent with arrested juvenile 
rheumatoid arthritis.  The radiologist noted that there had 
been no change in the previous eight years.  

By rating action in April 1997, the RO found that the 
evidence submitted did not show that the veteran's pre-
existing rheumatoid arthritis was aggravated by service and, 
therefore, was not new and material evidence sufficient to 
reopen the claim.  The veteran and his representative were 
notified of this decision and did not appeal.  

The veteran did not submit any additional evidence in 
connection with his request to reopen his claim in September 
1998, and the RO denied the claim in December 1998.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

The evidence added to the record since the December 1998 
rating decision included private medical records from The 
Children's Hospital showing treatment from March 1950 to 
1955.  The records showed that the veteran was treated for 
multiple joint pains and fatigue in March 1950, and was 
subsequently diagnosed with rheumatoid arthritis.  Additional 
records were received from the same hospital in June and 
November 2004, but were for treatment of the veteran's son.  

The additional evidence is neither new nor material and does 
not offer any new probative information showing that the 
veteran's rheumatoid arthritis was incurred in or aggravated 
by active military service.  The evidence previously 
considered showed that the veteran had a history of 
rheumatoid arthritis and intermittent symptoms of multiple 
joint pain at the time of service enlistment in January 1966, 
and that he was seen for intermittent flare-ups of symptoms 
less than two weeks after induction.  The veteran was placed 
on light duty and underwent additional work-ups by orthopedic 
and internal medicine which found no evidence of any active 
disease process, vis-à-vis, degenerative changes or other 
diagnostic findings for rheumatoid arthritis.  The service 
medical records did not show any specific injury or trauma 
during service and showed that he was seen only for the same 
intermittent symptoms that he reportedly had prior to service 
enlistment.  The additional evidence received merely confirms 
that the veteran was treated and diagnosed with rheumatoid 
arthritis as a child.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the veteran's pre-existing 
rheumatoid arthritis was aggravated by active military 
service.  The evidence previously considered showed that the 
veteran had rheumatoid arthritis many years prior to service, 
and that disorder did not undergo any increase during 
service.  Thus, the additional evidence does not offer any 
new or favorable probative information and is merely 
cumulative of evidence already of record.  

While the veteran believes that his rheumatoid arthritis was 
aggravated by service, he is not competent to offer a medical 
opinion, nor do any such assertions provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Accordingly, a basis to reopen the claim of service 
connection for rheumatoid arthritis has not been presented.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for rheumatoid arthritis, the 
appeal is denied.  




		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


